Mrs. Virginia Daigrepont brought suit against the Teche Greyhound Lines Inc., to recover damages for the refusal of the bus company to transport her from Montgomery, Alabama, to LaGrange, Georgia. Substantially, it was alleged by the plaintiff in her petition that she presented a ticket from the defendant company from New Orleans, Louisiana, to LaGrange, Georgia, and that upon arriving in Montgomery, Alabama, she was requested by the bus driver to vacate the bus before resuming the trip from Montgomery to LaGrange; that she was recovering from a recent operation, was weak and faint, had two small children with her, and asked permission to remain on the bus during the stop in Montgomery, but was ordered by the driver and agent of the bus company to leave the bus; that she went to the ladies' restroom in the defendant's bus station, and while in there she either lost her pocketbook containing her bus ticket and all of her money, except fifty cents, or some one stole it; that she reported the loss of her ticket to the agents and driver of the bus company and exhibited her baggage checks to them to show that she had had a ticket, and that although the driver and agents of the bus company knew that she had had a ticket they refused to allow her to enter the bus, and refused to take her on from Montgomery, Alabama, to LaGrange, Georgia; that the agents of the defendant company knew of her weak and helpless condition when they caused her to leave the bus, and that it should have been reasonably anticipated by them that owing to her condition she would be in danger of losing her ticket.
This court held in this case, Teche Greyhound LinesInc. v. Daigrepont, 60 Ga. App. 389, supra, that the petition failed to state a cause of action, and that the general demurrer thereto should have been sustained. That decision was affirmed by the Supreme Court, 189 Ga. 601
supra. Before the remittitur was made the judgment of the lower court, the plaintiff amended her petition by alleging that the ticket sold to her from New Orleans, Louisiana, to LaGrange, Georgia, was not issued to bearer, but was a specific ticket and designated the plaintiff as the sole owner, and was not assignable, and was limited to the particular bus upon *Page 631 
which she was riding; that the ticket had been punched and delivered back to her by the defendant's bus driver at Mobile, Alabama, to hold as evidence of her transportation and to be delivered by her to the bus driver at Montgomery, Alabama, for her passage on to LaGrange, Georgia; that the bus driver who drove the bus from Mobile to Montgomery and the one who was to drive from there to LaGrange, both came to her and examined her ticket before she got off of the bus at Montgomery. She further amended by striking the allegation that her ticket was stolen, and alleged that she lost her ticket and money after she got off of the bus at Montgomery. The defendant filed a general demurrer to the petition as amended, and the trial court sustained the demurrer. The plaintiff excepted.
I am of the opinion that the plaintiff's amendment does not take the case out of the rulings made by this court and the Supreme Court when the case was heretofore decided, as above referred to, and that the trial court did not err in sustaining the general demurrer to the petition as amended. The plaintiff does not cite any authority holding that a passenger who had a restricted ticket, such as alleged in the amendment to the petition, and who had lost the ticket, was entitled to transportation without producing the ticket when properly so requested or paying fare, nor have I been able to find any such authority. Certain cases and authorities are cited by the plaintiff, to the effect that a railroad or carrier, when not prohibited by statute, may issue a ticket restricted to a certain person and for a particular train or boat, and for a specified time, and, if such a ticket was issued, no person other than the purchaser could use it, and that the carrier would be justified in refusing to honor such a ticket in the hands of any one else. These authorities are not applicable to the present case. The plaintiff here had lost her ticket, and could not produce it when called on by the bus driver when she undertook to board the bus in Montgomery for passage to LaGrange, and she did not offer to pay the fare. It is stated in 13 C. J. S. 1165, § 611, that "A person traveling on a commutation ticket must produce the same when required by the conductor, although known by the latter to be the holder of such a ticket, and if he fails or refuses so to do, he may be required to pay the ordinary fare, or, as will be hereinafter pointed out in § 810, he may be ejected;" and in § 613 it is stated: *Page 632 
"The rule requiring the exhibition of a ticket applies, even though the passenger had a ticket but has lost it; and there is no distinction in the rights of the passenger whether he loses or mislays his ticket before boarding the train or subsequently; or whether he exhibited his ticket to an employee stationed at the door of the car for such purpose. Where a commutation ticket is purchased at a price less than regular fare, and contains a condition requiring it to be presented by the holder to the conductor on each trip, presentation is a condition precedent to the right of the purchaser to be transported on it, and the rule is not changed by the fact of the loss of the ticket." It was ruled inHarp v. Southern Railway Co., 119 Ga. 927, 929 (supra): "The fact that one actually purchased a ticket, and that this was known to the agent who sold it, or to the gatekeeper who examined it, or to employees on the train who saw it, would not relieve the passenger of the obligation to surrender it to the conductor. Tickets vary in their terms. Some are good only on certain trains; others only on particular dates; others require validation. The mere fact that the plaintiff has a ticket does not, therefore, necessarily establish his right to be transported on a given train. These matters must be passed on by the conductor, and not by other employees who are not charged with this duty by the company. When the conductor makes his demand, he is entitled to have the ticket surrendered. . . Besides, any rule allowing an excuse as a substitute for a ticket would give rise to so much uncertainty and so many possibilities of fraud that the courts have uniformly held that the failure to pay the fare or produce the ticket warrants an eviction." See Wilson v. SouthernRailway Co., 143 Ga. 189 (84 S.E. 445); Foskey v. W. T. Railroad Co., 19 Ga. App. 670 (92 S.E. 34).
The allegations of the amendment seeking to charge that the loss of her ticket was due to the acts of the agents of the defendant are the same as in the original petition, and with respect to this question this court held: "It could not reasonably be foreseen by the agents of the carrier in charge of the bus that under the conditions described the passenger would lose her ticket or have it stolen from her after leaving the bus, and before returning for the purpose of completing the journey." The amendment striking from the original petition the allegation that the ticket was stolen does not change the case. The former decision of this court in *Page 633 
this case held that the carrier, under the facts alleged, was justified in refusing to transport the plaintiff, whether she had lost her ticket or it was stolen from her. The general rule is that a passenger must produce a ticket when called upon to do so by the proper person or pay his fare, and, upon failure to do either, the carrier will be justified in refusing him transportation. I know of no rule that takes one who has purchased a restricted ticket such as described in the petition out of this general rule, in so far as being entitled to transportation by the carrier when he has lost the ticket, under the circumstances here alleged. The plaintiff's amendment did not materially aid or change the case she sought to make in the original petition. The former decision of this court (supra) is the law of the case. In my opinion, the court did not err in sustaining the defendant's general demurrer to the petition as amended.